16 F.3d 419NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Howard STENNETT, Jr., Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 93-3497.
United States Court of Appeals, Federal Circuit.
Nov. 17, 1993.

MSPB
VACATED AND REMANDED.
ON MOTION
PLAGER, Circuit Judge.

ORDER

1
Upon consideration of the unopposed motion of the Office of Personnel Management (OPM) for vacatur of the Merit Systems Protection Board's final decision and to remand this case to the Board with instructions to remand to OPM,

IT IS ORDERED THAT:

2
OPM's motion is granted.